                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

ARTHUR JAMES DAVIS,                   )
                                      )
     Plaintiff,                       )
v.                                    )         No. 2:19-cv-02455-JTF-cgc
                                      )
MEMPHIS AREA TEACHERS CREDIT )
UNION and STONE, HIGGS                )
And DREXLER,                          )
                                      )
     Defendants.                      )
_____________________________________________________________________________

                        ORDER ADOPTING MAGISTRATE JUDGE’S
                REPORT AND RECOMMENDATION AND DISMISSING CASE
______________________________________________________________________________

       Before the Court is Plaintiff Arthur James Davis’s pro se Complaint against Defendants

Memphis Area Teachers Credit Union and Stone, Higgs and Drexler (“Defendants”) filed on July

16, 2019. (ECF No. 1.) Plaintiff also filed a Motion seeking leave to proceed in forma pauperis

(ECF No. 2), which was granted on July 23, 2019. (ECF No. 7.) The Magistrate Judge, upon

screening Plaintiff’s Complaint, entered a Report and Recommendation suggesting dismissal of

the Complaint for failure to state a claim. (ECF No. 7.) No objections were filed by either party.

For the reasons below, the Court ADOPTS the Magistrate Judge’s Report and Recommendation

to DISMISS Plaintiff’s Complaint.

                                        FACTUAL HISTORY

       In the Report and Recommendation, the Magistrate Judge provides, and this Court adopts

and incorporates, proposed findings of fact in this case. (ECF No. 7, 2.)




                                                    1
                                     LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Upon hearing a pending matter, “the magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The district court reviews a magistrate judge’s proposed findings and recommendation.

The standard of review that is applied depends on the nature of the matter considered by the

magistrate judge. See Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003) (citations omitted)

(“A district court normally applies a ‘clearly erroneous or contrary to law’ standard of review for

nondispositive preliminary measures. A district court must review dispositive motions under the

de novo standard.”). Upon review of the evidence, the district court may accept, reject, or modify

the proposed findings or recommendations of the magistrate judge. Brown v. Board of Educ., 47

F. Supp. 3d 665, 674 (W.D. Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also

receive further evidence or recommit the matter to the [m]agistrate [j]udge with instructions.”

Moses v. Gardner, No. 2:14-cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn.

Mar. 11, 2015). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2). “When no timely objection is filed, the court need



                                                    2
only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes.

28 U.S.C. § 1915(e)(2) Screening

        Pursuant to Local Rule 4.1, service will not issue in a pro se case where the pro se plaintiff

has been granted leave to proceed in forma pauperis until the complaint has been screened under

28 U.S.C. § 1915(e)(2)(B). LR 4.1(b). Specifically, courts are required to screen in forma

pauperis complaints and dismiss any complaint, or portion thereof, if the allegation of poverty is

untrue or if the action (i) is frivolous or malicious, (ii) fails to state a claim on which relief may be

granted, or (iii) seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2).

Standard of Review for Failure to State a Claim

        In assessing whether Plaintiff’s Complaint states a claim upon which relief may be granted,

the standards under Rule 12(b)(6) of the Federal Rules of Civil Procedure, as stated in Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010). “Accepting all well-pleaded

allegations in the complaint as true, the Court ‘consider[s] the factual allegations in [the] complaint

to determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (alteration in original) (quoting Iqbal, 556 U.S. at 681). Additionally, although

not free from basic pleading requirements, pro se pleadings are “held ‘to less stringent standards

than formal pleadings drafted by lawyers,’ and should therefore be liberally construed.” Curtin,

631 F.3d at 383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Even so, pro so

litigants must adhere to the Federal Rules of Civil Procedure, and the Court cannot create a claim




                                                       3
that has not been spelled out in a pleading. Falkner v. United States, No. 11-2982-STA-cgc, 2012

U.S. Dist. LEXIS 93372, at *16 (W.D. Tenn. July 6, 2012).

                                                ANALYSIS

       The Court agrees with and adopts the Magistrate Judge’s recommendation that Plaintiff’s

Complaint be dismissed for failure to state a claim. As found by the Magistrate Judge, Plaintiff’s

Complaint fails to state a claim because Plaintiff fails to allege the two elements necessary for a

claim under 42 U.S.C. § 1983—(1) a deprivation of rights secured by the “Constitution and laws”

of the United States (2) committed by a defendant acting under color of state law. Adickes v. S.H.

Kress & Co., 398 U.S. 144, 150 (1970). Plaintiff did not state in his Complaint in what manner

either Memphis Area Teachers Credit Union or Stone, Higgs and Drexler were acting under color

of state law, nor did Plaintiff state what actions either of the Defendants took to deprive Plaintiff

of his rights secured by the “Constitution and laws” of the United States. Plaintiff states, “[t]he

Teacher Credit Union and Stone Higgs & Drexler would not allow due process to take its course

to allow the insurance company to pay off my vehicle.” (ECF No. 1, 2.) Even viewing Plaintiff’s

Complaint in a favorable light with less stringent standards, the Court is unable to find that

Plaintiff’s Complaint states a valid § 1983 claim. Accordingly, dismissal for failure to state a

claim is appropriate.

       The Court also agrees with the Magistrate Judge’s recommendation that the Court certify,

pursuant to 28 U.S.C. § 1915(a)(3), that Plaintiff may not appeal the above determining in forma

pauperis because such an appeal would not be taken in good faith. (ECF No. 7.) Plaintiff did not

object to the Report and Recommendation. Under 28 U.S.C. § 1915(a)(3), “An appeal may not be

taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith.” 28

U.S.C. § 1915(a)(3). “The good faith standard is an objective one” and considers whether the



                                                      4
litigant seeks appellate review of any nonfrivolous issue. Beard v. Memphis, TN Crim. & Judicial

Sys., No. 17-2184-STA-cgc, 2017 U.S. Dist. LEXIS 100175, at *8 (W.D. Tenn. June 16, 2017).

Additionally, courts hold that it would be inconsistent for a district court to determine that a

complaint should be dismissed prior to service on the defendant, while simultaneously finding that

the claim has sufficient merit to support an appeal in forma pauperis. Id. at *8. Accordingly, this

Court certifies, pursuant to 28 U.S.C. § 1915(a), that an in forma pauperis appeal in this case by

Plaintiff would not be taken in good faith, and thus, may not be taken.

                                            CONCLUSION

       Upon a de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation to DISMISS Plaintiff’s claim pursuant to 42 U.S.C. § 1983 with prejudice. The

Court CERTIFIES that Plaintiff may not appeal the determination herein in forma pauperis.



       IT IS SO ORDERED this 27th day of December 2019.


                                                     s/John T. Fowlkes, Jr.
                                                     JOHN T. FOWLKES, JR.
                                                     United States District Judge




                                                    5
